 318DECISIONSOF NATIONALLABOR RELATIONS BOARDHeath International,Inc. and Local 614, InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Cases 7-CA-8337 and7-RC-10272April 14, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND KENNEDYOn April 27, 1971, Trial Examiner James V. Con-stantineissued his Decision in the above-entitled pro-ceeding, finding that Respondent had not engaged inunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in itsentirety. He further recommended that the challengesto ballots cast in Case 7-RC-10272 be sustained andthat these ballots not be opened and counted in ascer-taining the results of the election. Thereafter, the Gen-eral Counsel filed exceptions to the Trial Examiner'sDecision, and a supporting brief. The Respondentfiled cross-exceptions to certain portions of the Deci-sion,a supporting brief, and a brief in opposition tothe General Counsel's exceptions.Thereafter, on August 18, 1971, the National LaborRelations Board issued its Order Reopening the Rec-ord and Remanding Proceeding to Regional Directorinwhich the Board found merit in the GeneralCounsel's exceptions to the Trial Examiner's failure tofind that the evidence warrants an inference that thelayoffs were motivated by considerations relating tothe employees' participation in union activities. Con-sequently, the Board was of the view the Respondentshould have been permitted to introduce additionalevidence relevant to its defense against the allega-tions.Accordingly, the Board directed that a furtherhearing be held for the purpose of permitting Respon-dent to introduce certain evidence relevant to its de-fensewhich was excluded at the hearing, and thatupon the conclusion of the reopened hearing the TrialExaminer prepare a Trial Examiner's SupplementalDecision. Pursuant to a notice issued by the RegionalDirector, a further hearing was held where all partiesappeared and were afforded full opportunity to lit-igatethe subject of the remand.On November 12, 1971, the Trial Examiner issuedhis Supplemental Decision finding that Respondent'sconduct in laying off the employees violated Section8(a)(1) and (3) of the Act and recommending thattheir challenged ballots be overruled and that suchballots be opened and counted. Thereafter, the Re-spondent filed exceptions to the Trial Examiner'sSupplemental Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the reopened hearing and findsthat no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered theTrial Examiner's Decision and Supplemental Deci-sion, which are attached hereto, the exceptions andbriefs, and the entire record in this proceeding andhereby adopts the findings, conclusions, and rec-ommendations in the Trial Examiner's SupplementalDecision for reasons stated herein.The complaint alleged that employees Gary Fred-erick,Henry Kolasinski, Jr., and Dennis Parrot werelaid off because of their activities on behalf of theUnion, in violation of Section 8(a)(3) and (1) of theAct.The credited evidence at the first hearing showsthat union activity commenced among Respondent'sparts department employees in September 19701 Her-bert Horning, Respondent's sales division operationsmanager, testified that sometime before the layoffs,probably during September, he heard the employeeswere "talking about the union and talking about hav-ing meetings and so forth." On one occasion duringthat month, employee Raska, in the presence of Su-pervisor Don Koehn stated to Frederick, "I hear thatyou and Dennis [Parrot] have got the union comingin." Thereupon, Frederick told Koehn that Raska wasstarting union rumors. Koehn replied, "yes, we al-ready know about it in the office."On about October 13, Parrot informed Frederickthat he (Parrot) and Kolasinski were attending a un-ion organizing meeting on the following day and in-vited Frederick to attend. Frederick did so and at themeeting all three signed union authorization cards.On Friday, October 23, the day after Respondent'sregular payday, Frederick and Kolasinski were calledinto the office and informed by Parts Manager Micoffthat they and Parrot were being laid off. Frederickinquired "why particularly us three," and pointed outthat "we are above [in seniority] other people who hadbeen there only some thirty days." When he againasked why the three had been chosen, Micoff replied,according to Frederick's credited testimony, "becauseof a reduction in forces; your work records are notinvolved. It would be so much easier if they wereinvolved." The record reveals, however, that some-time thereafter personnel from other departmentswere transferred into the parts department to performthe work of the laid-off employees.On the following day, the trio met with Horning.Parrot, for the group asked, "why us three ... wereDates are 1970 unless stated otherwise196 NLRB No. 42 HEATH INTERNATIONAL, INC.319laid off." Horning stated it was "due to a cut back,"and added that he understood their work records wereinvolved.When Frederick protested that he and Ko-lasinski were "the two top pickers, and its in black andwhite," Horning stated he "didn't care whether it wasin black and white or not." As the meeting terminat-ed, Horning asked, "Let me ask you three fellows thisquestion. Do you consider yourselves instigators?"In his original decision, the Trial Examiner recom-mended that the complaint be dismissed. In so doing,he relied, in large part, on the absence of direct evi-dence that Respondent displayed union animus andthe minimal amount of union activity.We did notagree.Unlike the Trial Examiner weviewed the evidence, when considered in totality, aspresentinga prima faciecase to support the allegationsof the complaint.It is well established that direct evidence of discrim-inatory motivation is not necessary to support a find-ing of discrimination. Such intent may be inferredfrom the record as a whole. The record herein, fairlyconstrued, permits such a finding. Thus Koehn'sstatement to Frederick and Horning's admission ofknowledge of union activity, in view of the small num-ber of employees in the unit,' warrant a finding thatRespondent was aware of the laid-off employees' ac-tivities.Nor could we agree with the Trial Examinerthat Horning's question to these employees on the dayafter theirtermination, if they considered themselves"instigators," is insufficient to warrant a finding thatunion considerations were involved in the decision tolay off these employees. Thus, the record reveals thequestion was posed during a conversation in whichHorning had, in effect, stated that even good workrecords by the employees would not save their jobs.Additionally, when Frederick mentioned the subjectof seniority, Horning merely stated he would investi-gate the matter. The record shows that although sen-iority is not determinative, it is a factor to beconsidered in layoffs. In our view, it is inconceivablethat someone in high management like Horningwould, after a corporate decision to lay off certainemployees, still have to investigate the matter of sen-iority. In such circumstances, use of the term "instiga-tors" could only mean that Respondent not only wasaware that the employees were "instigators" for theUnion, but also that Respondent entertained hostilitywith respect to such union activity.Against this background, the additional factors sur-rounding the layoffs take on added significance.Thus, the record reveals that during the time in ques-tion Respondent employed 15 individuals in the partsdepartment, 3 of whom were temporary employees.Nevertheless, the three employees chosen for layoff2There were 12 to 15 employees in the unit.were higher in seniority than the other regular em-ployees in the unit. And, they were replaced shortlythereafter by employees from other departments. Fur-ther evidencing discrimination is the fact that the lay-offs occurred not only shortly after the employeesattended a union meeting, but during the peak seasonin the parts department.We also consider of significance the fact that thelayoffs occurred the day after a payday. In this con-nection the evidence shows that Parrot was on vaca-tion at the time in question and was informed bytelegram. In our view, the haste with which Respon-dent acted is strongly indicative of a discriminatorymotive.On these facts, we are satisfied that the record es-tablishesa prima faciecase of unlawful discriminationagainst Frederick, Parrot, and Kolasinski which im-posed upon the Respondent the duty of going forwardwith evidence giving an adequate explanation for thelayoffs. In this regard, at the initial hearing, Respon-dent came forward with evidence of economic reasonsfor the layoffs. The Trial Examiner, however, did notconsider the economic evidence presented' and ex-cluded certain additional evidence regarding the fi-nancial reasons for a corporate cutback, thedepartmental layoffs, and testimony regarding a pro-posed new billing system which, according to Respon-dent, once established, would have in any eventrequired a reduction in forces. The Trial Examineralso excluded evidence bearing on the job perfor-mance of the three employees, which, according toRespondent, occasioned their selection for layoff.At the reopened hearing, Respondent presented ad-ditional evidence to support its contention that eco-nomic considerations justified a personnel reduction.It also sought to show that Frederick, Parrot, andKolasinski were selected for layoff because of poordepartment and work habits.In his Supplemental Decision, the Trial Examinerfound that a decline in business justified a reductionin the overall work force. Nevertheless, he concludedthat the reasons asserted for the selection of theseparticular employees did not withstand scrutiny andthat they, in fact, had been selected because of theirunion activities.We agree.According to Respondent, some of the factors lead-ing to Frederick's layoff were his tardiness, absences,poor production, and unfavorable comparison withthe other employees in general. Frederick's conduct,however, took place over a long period of time andaccording to the credited testimony he never drew awarning from Respondent. Furthermore, Frederick3The Trial Examiner found that in view of his "disposition of the case itbecomes unnecessary to determine whether Respondent's defense that thelayoffs were dictated by economic considerations is meritorious.Hence I donot reach the question of whether its defense is well taken " 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDcredibly testified that when he was late or absent hewas excused by management. Frederick also crediblytestifiedthat shortly before his discharge his workperformance was praised by his foreman.Regarding Kolasinski, Respondent contended thathe also was a poor worker and that Foreman Koehnat one point recommended his dismissal because ofhis shortcomings. Additionally, Respondent showedthat Kolasinski was once suspended from work fortheft of company property.Kolasinski, however, according to his credited testi-mony, was never warned about his shortcomings, andnothing ever came of Koehn's recommendation thathe be fired. Regarding the theft, the Trial Examinerviewed Respondent's reinstatement of Kolasinski af-ter his suspension as condonation.Respondent attributed to Parrot basically the samepoor work habits as he attributed to Kolasinski andFrederick. Additionally, Respondent related that ear-lier Parrot was prosecuted for a crime and that he hadnot been suspended, laid off, or discharged because ofa request to that effect by the police. Regarding theformer, the Trial Examiner found that Parrot hadnever been warned that his work habits might costhim his job. Regarding the latter, he found that thepolice did not exercise any coercion, duress, or undueinfluence to have Respondent keep Parrot in its em-ploy-For these reasons, and the fact that the creditedevidence shows that at the time of layoff their workrecords were not involved, we agree with the TrialExaminer's conclusions that the explanations assertedfor the layoffs are pretextual and played no part in theselectionof these employees. Accordingly, as we areof the view that the evidence introduced by Respon-dent at both hearings fell short of dissipating the unfa-vorable inferences to be drawn from the GeneralCounsel's evidence, the Trial Examiner correctlyfound that Respondent's discriminatory selection ofHenry Kolasinski, Jr., Dennis Parrot, and Gary Fred-erick for layoff violated Section 8(a)(1) and (3) of theAct. Aswe agree withthe TrialExaminer's findingthat these employees were unlawfully laid off, we fur-ther agree that the challenges to the ballots cast bythem in Case 7-RC-10272 should be overruled andtheir ballots be opened and counted.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner's Supplemental Decisionand hereby orders that Respondent, Heath Interna-tional, Inc., Richmond, Michigan, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order.It is hereby directed that in Case 7-RC-10272 theRegional Director for Region 7 shall, pursuant to theRules and Regulations of the Board, within 10 daysof this Direction open and count the ballots of GaryFrederick, Henry Kolasinski and Dennis Parrot, andthereafter prepare and cause to be served on the par-ties a revised tally of ballots, including therein thecount of said ballots.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Trial Examiner: This is a consol-idated case consisting of an unfair labor practice case anda representation case. In the unfair labor practice case, 7-CA-8337,a charge wasfiled on November 20, 1970,againstHeath International, Inc., herein called Respondent or theCompany, by Local 614, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen, and Helpers ofAmerica, herein referred to as Local 614. Upon such chargetheGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 7 (Detroit,Michigan), issued a complaint on January 12, 1971, in sub-stance alleging that Respondent committed unfair laborpractices violating Section 8(a)(1) and(3), affecting com-merce as defined in Section 2(6) and (7), of the NationalLabor Relations Act, herein called the Act. Respondent hasanswered admitting some facts but denying that it commit-ted any of the unfair labor practices alleged in the com-plaint.In the representation case, 7-RC-10272, Local 614 filedwith the Board a petition to be certified as the representativeof the Company's employees in a specified unit. At theelection held thereafter on January 4, 1971, the ballots ofGary Frederick, Henry Kolasinski, Jr., and Dennis Parrotwere challenged on the ground that they were laid off priorto the eligibility date and that they had no reasonable ex-pectanty of being recalled. On January 12, 1971, the Re-gional Director directed a hearing on the challenges to saidballots and also ordered that the complaint case be consol-idated with the challenges in the representation case forpurposes of hearing, ruling, and decision by a Trial Examin-er. Said Regional Director further ordered that, followingsuch decision by the Trial Examiner, the representation case"be transferred to an [sic] continued before the Board inWashington, D.C."Pursuant to due notice this consolidated case came on tobe heard, and was tried before me, at Detroit, Michigan, onMarch 3 and 4, 1971. All parties were represented at andparticipated in the trial, and had full opportunity to adduceevidence,examine and cross-examine witnesses,file briefs,and present oral argument. The General Counsel arguedorally briefly. A brief has been received from the Respon-dent.Upon the entire record in this consolidated case, andfrom my observation of the witnesses, I make the following:FINDINGS OF FACrIAS TO JURISDICTIONRespondent, a Delaware corporation, is engaged at Rich-mond, Michigan, in selling and distributing recreationalvehicles and parts. During the fiscal year ending March 30, HEATH INTERNATIONAL, INC.3211970, Respondent sold and distributed products valued inexcess of $500,000, of which products valued in excess of$50,000 were shipped directly to points outside the State ofMichigan.I find that Respondent is an employer within themeaning of Section 2(2), and is en aged in commerce withinthe meaning of Section 2(6) andof the Act,and that itwill effectuate the purposes of the Act to assert jurisdictionover this proceeding.H. THE LABOR ORGANIZATION INVOLVEDLocal 614 is, and at all times material has been, a labororganization within the meaning of Section 2(5) of the Act.IIITHE ISSUESA. In the unfair labor practice case the issue is whetherRespondent unlawfully laid off employees Gary Frederick,Henry Kolasinski, Jr., and Dennis Parrot for engaging inactivities on behalf of and sympathies for Local 614.B. In the representation case the issue is whether employ-ees Gary Frederick, Henry Kolasinski, Jr., and Dennis Par-rot were unlawfully laid off so that, notwithstanding theirtermination prior to the election, they remained employeesand, consequently, their ballots should be counted in de-termining the outcome of the election.IV. THE UNFAIR LABOR PRACTICESIt is desirable at this point to mention a ruling made atthe trial because in my opinion it involves an importantquestion of procedure on which the Board should expresslypass. Evidence from both the General Counsel and the Re-spondent at the trial disclosed that the employees in ques-tion were informed that they were laid off because of adecline in business. However, at the trial for the first timeRespondent sought to show that other reasons, none ofwhich was ever mentioned to the employees, also enteredinto the decisions to lay them off. Such evidence was exclud-ed upon the General Counsel's objection. This was becausesuch uncommunicated considerations or judgments influ-encing Respondent's action could not be controverted bythe General Counsel in the absence of knowledge thereof atleast by the time the pleadings in the case had been complet-ed. Cf.N.L.R.B. v. Pacific Gamble Robinson Co.,438 F.2d112 (C.A. 9);Westchester Plastics v. N.L.R.B.,401 F.2d 903,908 (C.A. 9);Miami Rivet Co.,147 NLRB 470, 483-484.A. General Counsel's EvidenceRespondent's warehouse located at Richmond, Michi-gan, is the only facility involved in this case.1.James Micoff's testimonyAccording to James Micoff, Sr., Respondent's parts man-ager,Gary Frederick, Henry Kolasinski, Jr., and DennisParrot were "laid off indefinitely" as employees in saidwarehouse. Micoff participated in the decision to dismissthem and "it was [his] election" that these particular threewere selected for this purpose. However, Micoff conferredwith Operations Manager Herbert Horning before makinga decision. Horning had previously directed Micoff to layoff three employees. The layoff occurred on October 23,1970. Prior thereto 15 individuals were employed in thewarehouse parts department, three of whom were tempo-rary employees. Since then Respondent has employed 12regular employees in said department. See attachment toGeneral Counsel's Exhibit 2.Respondent's employees are paid on a Thursday.October23, 1970,was a Friday.However,Micoff did not informthese three employees that they would be laid off until saidOctober 23,at or about 3 p.m., when he spoke to Kolasinskiand Frederick.At the time Parrot was on vacation, so thathe was notified of his layoff by telegram on that date.In laying off Kolasmski and Frederick,Micoff told themthat"due to a reduction in personnel they were being indefi-nitely laid off," and that"itwas a reduction in sales' whichnecessitated such action.Micoff further testified that "noth-ing else was said" by him at this"exit interview";he did nottell them they were subject to recall.According to Micoff said layoffs were dictated by "acutback in orders from our dealers."Micoff first learned ofsuch cutback about October 20,1970.Nevertheless, "therewas some overtime"in the warehouse"as of the 24th ofOctober,1970,"1 and business was such in October thatwarehouse employees were encouraged to shorten theirlunch hour by a half hour and come in an hour before theregular starting time of 8 a.m. in the morning in order toincrease production.In addition,warehouse employees of-ten worked on Saturdays and also after the quitting time of4:30 p.m. following October 23.See General Counsel's Ex-hibit7for the hours worked by parts department employeesbetween October 25, 1970,and February 25, 1971.Micoff further testified that the snowmobile industry, inwhich Respondent is engaged,experiences its busiest seasonfrom late October to the following February. He also men-tioned that after October 23 the parts department(where thethree above laid-off employees worked) took on three newemployees,who were transferred from other divisions ofRespondent,to perform the work of said three laid-off em-ployees.Such transfers, in his opinion, are "a common oc-currence"to retain "specially trained personnel" who wouldotherwise be laid off.He characterized the transaction as a"loan" of such employees to the parts department.Although business conditions caused Respondent to layoff three employees,Micoff selected the three in questionfor the following reasons,none of which was communicatedto said employees when they were laid off:(a)Kolasinski's adaptability,quality and quantity ofwork,knowledge of job functions,and dependability were"notggood."He was"not a good employee."However, Mi-coff did not check off such an item as "incompetence" whenhe signed Respondent's records(a "Termination of Em-ployment"document)as to why Kolasinski was terminated,but rather Micoff marked"personnel reduction" as the rea-son for such layoff.See General Counsel'sExhibit 3. How-ever,in this same document Micoff appraised Kolasinski asan employee,rating him "poor"in some respects and "fair"in others.(b) Frederick's "Termination of Employment" record isidentical to that of Kolasinski.See General Counsel's Ex-hibit 4.However,his "Employment Records"merely notesthat he was"laid off."See Respondent's Exhibit 1.(c) Parrot's "Termination of Employment"record is alsoidentical to that of Kolasinski.See General Counsel's Ex-hibit 5.Nevertheless,although Micoff picked these three to belaid off they held higher seniority than the other nine regularemployees in the parts department.Seniority is a factor andit is considered,but it is not determinative. Micoff did notknow that said three engaged in union activity; in fact,according to him,he was not aware of union activity at thewarehouse until about December 1970.1All dates referred to hereafter are for the year 1970 exceptas otherwiseindicated 322DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.Robert Defibaugh's testimonyDefibaugh,an employee in Respondent'swarehouseparts department,averred that in October 1970 said depart-ment was working overtime,"but not steady overtime."However,he further declared that since then he was work-inmore overtime than before.He also corroborated Mi-cof as to working an extra half hour at lunch,an additionalhour before the 8 a.m. start inggtime,working on Saturdays,and working after the usual 4:30 p.m. quitting time.Further,Defibaugh asserted that the busy season extendsfrom October to the end of the following February, and thatduring the said season in 1969 no layoffs were effected inhis department.In addition,according to Defibaugh, Fred-erick,Parrot,and Kolasinski discussed the Union with himbefore they were laid off.Although Defibaugh attendedunion meetings,he was unable to say whether said threeemployees were present thereat.If material,Defibaugh alsotestified that he received a bonus for 1969, being told thereason therefor was "we had a good year."3.The testimony of Gary FrederickFrederick, employed by Respondent since September1969, is one of the parts department employees laid off onOctober 23, a Friday. At or about 4:30 p.m. on that day heand employee Kolasinski were called into the office andwere informed by Micoff, the parts manager, that, "due toa reduction in forces," they and Parrot were being "indefi-nitely laid off." Frederick had not previously been warnedof this.When Frederick inquired "why particularly usthree,"Micoff replied that he "didn't really know." Thiscaused Frederick to point out that "we were above[in sen-iority] other people who had been there only some thirtydays."Continuing this conversation, Kolasinski and Frederickasked if there were any chance of being called back, towhich Micoff answered, "there was always that chance."When Frederick repeated his question as to why the threeof them were let go, Micoff again answered, "because of areduction in forces; your work records are not involved. Itwould be so much easier if they were involved."The next day, October 24, Frederick, Parrot, and Kola-sinski together went to Respondent's office, where theyspoke to Herbert Horning, its operations manager. UponParrot's asking Homing `why us three ... were laid off,"the latter insisted"itwas due to a cut back,"and stated thathe "was going to show the figures." Nevertheless he neverexhibited the figures to them.Continuing, Homing emphasized that "all he knew wasthat three people had to go, and he didn't care who," andadded that he "understood [their] work records were in-volved." Although Frederick protested that he and Kolasin-ski "are the two top pickers, and it's in black and white,"Homing replied that he "didn't care whether it was in blackand white or not." Then, when Frederick "brought up thesubject of seniority," Homing promised to "conduct aninvestigation in the matter." But they "never heard anymore from him" thereafter.As they left Homing asked them, "Let me ask you threefellows this question. to you consider yourselves instiga-tors? ... Would you take a transfer into another division?"Although they replied in the affirmative that they wouldaccept a transfer, they "never heard anything from thateither."Actually, Frederick, Parrot, and Kolasinski hadbeen "the strongest opponents of the Union" during itsprior organizing campaign at Respondent's warehousesome timebefore this. Local 614 failed in that campaign andlost a Board-conducted election.On the following Saturday, October 31, Frederick alonecalled on Horning. The latter remarked that in spite of thefact that he "was conducting an investigation" he had Uotlearned anything as yet, but `it was still possible that [they]might be called back."rederick's union activity is summarized in this and thenext paragraph below. On October 13 Parrot called Freder-ick, stating that the former and Kolasinski were going to aLocal 614 organizingmeeting thenext day and invitedFrederick to attend. Frederick went to it, where he met theother two. While there all three signed union cards.In September, shortly before the aboveunion meeting,employee JohnRaska,Parrot's cousin, remarked to Freder-ick, in the presence of Don Koehn, Frederick's supervisor,that "I hear that you and Dennis [Parrot] have got the unioncoming in." Thereupon Frederick told Koehn that Raskawas "startingunion rumors" and that someone should talkto Raska. At this Koehn answered, "Yes, we already knowabout it in the office."In 1969 Frederick was told by Homing that Frederickwould receive a raise in pay and also a bonus because Re-spondent "had a good year," and that the amount of thebonus "was due to seniority."But Homingadded that "Ifthe union had won, he would not be able to give you thisbonus."In the summer of 1970 Frederick asked Micoff whetherRespondent planned on laying off employees in the partsdepartment. Micoff replied, "This Company will never havea layoff.We will have you fellows dusting shelves before wewill lay you off." On another occasion, when Frederickasked Supervisor Koehn thesame question, the latter re-plied that even if a layoff became necessary Frederickshould not worry about it because Frederick was "too highon the seniority list." On still another occasion Koehn toldFrederick that the latter should not worry about losing hisjob because Koehn had praised Frederick "too many timesto kick you in the teeth."Finally, Frederick testified that the busyseason extendsfrom the end of October to the end of the succeeding Feb-ruary, that prior to his layoff he not only was workingsteadily but had in October just started to work overtime,and that after he, Kolasinski, and Parrot were laid off theywere"replaced by three other people."4.Dennis Parrot's testimonyParrot was an employee of Respondent, working in ship-ping in its warehouse parts department from about Septem-ber 4, 1969, to October 23, 1970. Althouduring the weekending October 25 he was on vacation, Parrot entered thewarehouse on Thursday, October 22, to receive his pay-check. At this time his foreman directed him to "be in onMonday," and Parrot agreed. Prior to his layoff Parrot en-gaged in some overtime in October on weekdays and "nottoo frequently" on Saturdays.Nevertheless, about 5:30 p.m. on October 23, Parrotlearned from his parents that he had been laid off. The nextday Parrot, accompanied by Frederick and Kolasinski,went to Respondent's office, where they spoke to HerbertHorning, its operations manager. Parrot's account of whatthe parties said at this meeting substantially corresponds tothat recounted by Frederick,supra.It need not be reiteratedhere.A week later Parrot, accompanied by Frederick and Ko-lasinski, called on Horning and inquired if Horning "hadfound out anything." Horning replied that "some of the HEATH INTERNATIONAL,INC.323things [the three]told him were true and some were not andhe ... was still looking into it." But they never heard fromHorning after that.Parrot's union activities may be abridged as follows. WithFrederick and Kolasinski he attended a meeting of Local614 on October 14 or 15 which had been arranged by Parrotand Kolasinski with officials of that union.Such arrange-ments started in mid-September.At the meeting all threesigned union cards.On one occasion Parrot's foreman,Scheible,directed himto train another employee,Ted Zembol,who was hiredabout mid-September.But Zembol was not laid off on Oc-tober 23.Parrot claims that he also,with the assistance ofanother employee, Regan,"broke in"said foreman. Thisevidence was offered to show that Parrot was a valuableemployee.5.The testimony of Henry Kolasinski, Jr.Kolasinski entered Respondent's employ in June 1969 inthe recreational sales division of the arts department. EarlyinOctober 1970 he communicatedpwith Local 614 aboutorganizing said department and, as a result,a union meetingwas set up for employees thereof.Together with employeesFrederick and Parrot,Kolasinski attended that meeting"somewhere between the 14th and the 17th of October."Respondent's "season"each year lasts from October tothe next February.In 1969 Kolasinski not only workedovertime duringthe winter but also received a bonus "basedon seniority."rn addition he received a raise of 25 cents anhour on April 1,1970. In October 1970 overtime"was juststartin ."On October 23, Parts Manager Micoff told Kolasinskiand employee Frederick,who came together to Micoff'soffice pursuant to a call,that said two employees were laidoff indefinitely "as of five o'clock that day."They wereapprised by Micoff that such action was necessitated "dueto a cutback in personnel,a corporate cutback."No otherreason was advanced for such layoffs.Refusing to accept this ground as the cause of their layoffKolasinski told Micoff that the former"felt there was some-thing else behind it other thanjust ... a corporate cutback."NeverthelessMicoff persisted in his claim that no otherfactors were involved.Insisting,in response to a questionfrom Kolasinski, that the work records of the employeeswere not involved,Micoff volunteered the option that ifsuch records had entered into the decision"itwould havebeen much easier to select three people."Continuing, Mi-coff assured them "there was a chance"they would becalled back to work.However,they were never recalled.The next day Kolasinski,accompanied by employeesFrederick and Parrot,discussed their layoffs with Opera-tionsManager Herbert Horning.At first"it seemedpthat[Horning] really didn't know"what prompted the layoffs,but after some questioning by the three employees he an-swered that"itwas a corporate cutback,and there was threepeople to be laid off,and he didn't know who and didn'tcare."However,Horning promised"to look into things."According to Kolasinski these layoffs were the only oneseffected during the period he was employed by Respondent.About a week after October 24 Kolasinski,together withFrederick and Parrot,again visited Horning.This timeHorning announced that,after "checking into it,"he dis-covered that"some of the things [the three] told him at thefirstmeeting were true,and some of them weren't." Further,Horning asked them whether they would accept a transferto another division.Although all three replied in the affirm-ative,Horning never offered them such a transfer.B. Respondent'sEvidence1.Gary Priestap's testimonyPriestap is Respondent's director of finance and assistantsecretary.According to him Respondent operates on a fiscalyear commencing on April I and the budget for the ensuingfiscal period is prepared in March of each year.Such budg-ets are based on estimated sales for the coming year report-ed by each of Respondent's four operating divisions. In thefiscal year ending March 31,1970, Respondent sold approx-imately 18,000 snowmobiles.This was "a very sizeable in-crease over the year before."In October 1970, at a meeting with Messrs.Grubb andHeath,Respondent's operating officers,Priestap reviewedeach operating division and ascertained that the recreation-al sales division(which includes the parts department) "wasdoing very poorly against their original budget,"and wasexpected `to fall in excess of three million dollars under [its]anticipated sales."At this meeting it was determined tomake cutbacks in said division'swork force.In fact,as Priestap pointed, sales had so declined in 1970that Respondent omitted its customary company-sponsoredemployee Christmas party,held every year for the last 20years,in 1970 as part of its general cost-reduction program.In addition,as part of said program,three salesmen in therecreational sales division "either quit or were terminated"and were not replaced. See Respondent'sExhibit 2 for thenumber of employees on its payroll in the recreational salesdivision in 1969 and 1970.By the fall of 1970 further cuts in the work force of therecreational sales division became imperative. So on Octo-ber 23 three employees employed therein were laid off in-definitely.See Respondent s Exhibit 3 showing increasedsales but a lower "product margin" in fiscal 1971 as com-pared with fiscal 1970. Respondent's recreational division'ssales amount to 87 to 90 percent of its entire sales.Finally,Priestap testified that he first became aware ofunion activity by Local 614 at Respondent's plant about thefirstweek of November 1970.2.Herbert Horning's testimonyHorning is operations manager of Respondent's recre-ational sales division. In October 1970 Burt Swanson,Homing's superior, notified Horning that, because of a re-duction in business, "costs should be reviewed and ... theyshould be reduced wherever possible." Thereafter Homing,upon"review[ing] the various departments as to personnel, 'recommended personnel reductions in the departments inthe recreational sales division and also "attempted to" cutdown overtime.Following his talk with Swanson,Horning stoke to Mi-coff,Respondent's parts manager, "suggesting'toMicoffthat the ratter's "department be reduced by three employ-ees." Later,when Micoff told Horning that the former haddesignated Frederick,Parrot,and Kolasinski to be laid off,Horning concurred in this selection. Notwithstanding this,Horning also testified that on October 24 he received awritten request to hire three new secretarial employees inthe recreational sales division.After October 23, 1970,Horning effected transfers of personnel from other depart-ments into the parts department.Then in the late fall of1970 Horning"implemented a newprocedure in the parts department"by adopting"a differentmethod of picking and a different method of handling theparts," in accordance with the decision to utilize these dif-ferent methods made in the previous August. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 24 Horning talked to Frederick,Parrot, andKolasinski at their request.Upon their asking him why theywere laid off, he informed them that"because of our newsystem,and because of the fact there were inefficienciesdown there,and because the work wasn'tbeing done, andbecause of the cost-reduction program,that because of theirperformance they were the ones that were being laid off."Horning " s ecified [to them] as to their performance ...about slowdowns,about throwing of things around downthere,about idleness,standing around,this type of thing."When the three"defended themselves as being the bestparts pickers down there and producing the most work,"Horning retorted that "accordingto my observations andaccording to other people's records this was not so." He alsoadded that their layoff was indefinite and that they did nothave much chance of being recalled.In this same conversation the three made some com-plaints to Horning concerningtheir foreman.Horningpromised to look into this. Finally,referring to said conver-sation,he testified that"he did not recall [using] thatparticular ,hrase,"i.e.,asking the three"Are you fellowsinstigatorsas they left.But he did ask them if they wouldaccept a transfer.Although they replied they would, he wasunable to accomplish this,notwithstanding that he tried.Horning insists that he was not aware before October 23that Frederick,Parrot,and Kolasinski"were engaged in orinvolved in union activities."However, although prior tothat date,and probably in September,he heard of unionactivity at the plant,none of the foregoing three persons wasmentioned in connection with it.When he adverted to suchactivity in a talk with another supervisor,the latter repliedthat he had heard "them" (probably employees)"talkingabout the union and talking about having meetings and soforth."3.The testimony of James Micoff, Sr.In addition to appearingas a witnessfor the GeneralCounsel, Micoff testified for the Respondent in essence asfollows. In substance he denied that he mentioned the possi-bility of layoffs prior to October 23, 1970, that he evermentioned "seniority vis-a-vis" layoffs, and that he hadknowledge of union activity, whether by the three laid offemployees or anyone else at the plant, prior to October 23.Further,he first learnedof union activitythere inDecember1970, and he discussed such activity with Horning in De-cember 1970.Micoff also identified a cartoon which he attributed toGary Frederick. See Respondent's Exhibit 5. However, inrebuttal Frederick denied he drew this exhibit. Its materiali-ty is not readily apparent.4.Donald Koehn's testimonyKoehn is a supervisor in Respondent's parts department.He insists that at no timeprior to October 23 did he talk toFrederick, Parrot, or Kolasinski about union activity orFrederick's job security. In fact he had no knowledge ofsuch activity prior to October 23. In addition he denies thathe overheard any of said three persons talking "with regardto union activity." However, he admits that he learned ofunion activity in the parts department about early Novem-ber 1970 from John Raska.V CONCLUDING FINDINGS AND DISCUSSIONAt the outset it is pertinent to emphasize that the burdenof proof rests upon the General Counsel to establish by afair preponderance of the evidence the unfair labor prac-ticesalleged in the complaint, and that no onus is imposedupon Respondent to explain why it laid off the three em-ployees in question. Citation of authority upon this branchof the law would be supererogatory. Even if Respondent'sevidence regarding said layoffs is not credited, such rejec-tion of said evidence will not aid in establishing the GeneralCounsel's case, for discrediting of evidence does not consti-tute affirmative evidence necessary to carry the burden ofproof placed upon a party.N.L.R.B. v. Joseph Antell, Inc.,58 F.2d 880, 983 (C.A.1);Council of Bagel and Bialy Bak-eries,175 NLRB No. 148, C.I.N.L.R.B. v. Murray Ohio Mfg.Co., 326 F.2d 509, 513 (C.A. 6).Upon carefully analyzing the entire record in this case Iam persuaded, and therefore find, that the General Counselhas failed to prove by a fair preponderance of the evidencethat Frederick, Parrot, and Kolasinski were laid off forreasonsproscribed by Section 8(a)(3) of the Act. According-ly, I shall recommend that the complaint be dismissed. Inarriving at this ultimate finding I have credited the GeneralCounsel's evidence and have not credited Respondent's evi-dence to the extent that it clashes with the GeneralCounsel's.While the foregoing ultimate finding that Respondent hasnot committed the unfair labor practices asserted in thecomplaint is based on the entire record, it is also derivedfrom the following subsidiary findings which I hereby findas facts.1. Initially, I find that Respondent prior to October 23,1970, had knowledge of the union membership and activityof these three employees. Since there were but 12 to 15persons in the unit involved it is reasonable to imputeknowledge of union activity therein to the employer.Ang-well Curtain Company, Inc. v. N.L.R.B.,192 Fp2d 899, 903(C.A. 7). In addition, I credit Frederick that SupervisorKoehn told Frederick that Koehn and "the office" knewthat Frederick and Parrot "have got the union coming in.,,Koehn's denial thereof is not credited. Finally, I find thatOperations Manager Horning, on his own testimony, knewof union activity about September 1970.It is true that both Micoff and Horning testified thatneither was aware of the union activity of any of these threeemployees when they were laid off on October 23. Never-theless, I do not credit them because(a) it isreasonable toinfer,and I do, that under theAngwell Curtaindoctrine,supra,they became aware of such union activity, and (b)Koehn's statementto Frederick, recited above, indicatesthatRespondent's supervisors became cognizant of suchactivity.In this connection I find, crediting the General Counsel'sevidence, that on October 24, the day after they were laidoff, the three employees involved herein were asked byHorning whether they were "instigators." But I find thisword is too indefinite and conjectural to ascribe to Horningknowledge of their union activity prior to October 23. Nordoes the use of this word connote union animus, and I sofind.McCormick Longmeadow Stone Co., Inc.,155 NLRB577, 579, 590, andR & R Screen Engraving, Inc.,151 NLRB1580, 1584, seem distinguishable.On thisissue,however, the small plant rule does notattribute to Respondent cognition of union activity occur-ring away from its plant.See N. L.N.L.R.B. v. Joseph Antell, Inc.,358 F.2d 880, 883 (C.A. 1). Nor is there independent evi-dence of such knowledge herein. Hence I find that the rec-ord is barren of evidence that Respondent was aware thatthe three here involved attended a union meeting on Octo-ber 14 about 6 miles away from its plant. Cf.The AmericanLeague of Professional Baseball Clubs,189 NLRB No. 85. It HEATH INTERNATIONAL, INC.325may be mentioned that Defibaugh, a witness for the Gener-alCounsel who went to thatmeeting,was unable to saywhether the three involved were also present. While I findthat they attended it, crediting them, I further find thatRespondent had no knowledge thereof.2. The union activity of Frederick, Parrot, and Kolasinskiis negligible. It is true, and I find, that the three discussedthe Union and that such discussion resulted in a call to aunion official; that such official arranged for a union meet-ing for Respondent's parts department employees; that theabove three attended that meeting and signed cards there;and that said three talked union to one employee. But therecord is devoid of evidence that said three solicited a singleemployee to join the Union or otherwise engaged in conductwhich may be characterized as action furthering the organi-zational efforts of the Union. Indeed, but for said unionmeeting, at which a few cards were signed, the record issilent as towhether Local 614 participated in or promotedany organizational campaign among Respondent's employ-ees prior to October 23, 1970. This is not a case where anactiveorganizationalcampaignwaspromotedatRespondent's plant.Of course I recognize that a layoff may be discriminatory,and therefore unlawful under Section 8(a)(3) of the Act,notwithstanding that the employee's union activity wasminimal.But when such activity is slight, as in the instantcase, it is difficult to infer that the employer is seeking, bylaying off employees who later are discovered to be nonac-tive union adherents, to undermine a union organizationaleffort. I do not draw such inference on the record unfoldedbefore me. SeeN.L.R.B. v. Longhorn Transfer Service, Inc.,346 F.2d 1003, 1006 (C.A. 5), where the court observed that"obviously the discharge of a leading union advocate is amost effective method of undermining a union organiza-tional effort." Cf.J.P. Stevens & Co.,181NLRB No. 97,enfd. 442 F.2d 595 (C.A. 4). Hence I find that since theunion activity of these three employees was meager it isreasonableto conclude, and therefore to find, that suchactivity was neither a factor, nor entered into the decision,leading to their layoff.Nor am I unmindful that "Direct evidence of a purposeto discriminate is rarely obtained, especially as employersacquire some sophistication about the rights of their em-ployees under the Act.... "Corrie Corporation v. N.L.R.B.,375 F.2d 149, 152 (C.A. 4). "Nowadays it is usually a case ofmoresubtlety.... "N.L.R.B. v. Neuhoff Bros.,375 F.2d372, 374 (C.A. 5). Nevertheless I find that such doctrines,without more, are insufficient to warrant a finding that thethree here laid off were discriminated against for their insig-nificant union activity.Further, it is axiomatic that union connections or activity,without more, is not a shield against a lawful layoff.KlateHolt Co.,161 NLRB 1606, 1612. Nor does union member-ship alone perforce insulate an employee from being laid offfor legitimate, nondiscriminatory reasons.Mitchell Trans-port, inc.,152 NLRB 122, 123, 358 F.2d 281 (C.A. 7);N.L.R.B. v. Bangor.Plastics, Inc.,392 F.2d 772, 776-777(C.A. 6). Hence I fnd that the General Counsel has notsustained his burden of demonstrating that the layoffs hereunder consideration were unlawful merely by showing thatthe employees affected thereby were engaged in union activ-ity and signed union cards.3.Respondent did not display union hostility. Since theactual motive for the layoffs is the crucial inquiry, the Gen-eral Counsel must show that such layoffs were generated byunion animus. By failing to establish such animosity theGeneral Counsel has fallen short of carrying his burden ofproving that the layoffs were unlawful.On this issue I credit the General Counsel's evidence anddo not credit Respondent's insofar as it is not compatibletherewith. Thus, I find that on October 24, as the threelaid-off employees left afterseeingHorning, Respondent'soperations manager, the latter asked them if they consid-ered themselves instigators. But I explicitly find that the useof the word "instigators" hardlyrisesto the stature of unionhostility. Hence I find that the use of this word, so indefinitein its connotation, is insufficient to compel or even warranta finding that antiunion considerations lurked behind thedecision to layoff these three employees.In this same conversation Horning also asked the threewhether they would take a transfer to another ofRespondent's divisions. Patently this desire to help the threeformer employees does not disclose hostility to unions, forifHorning desired to discourage membership in Local 614by laying off these three, he manifestly wouldnot have beenso solicitous of them as to seek to continue their employ-ment in another division. While it is true that Horning didnot succeed in finding other employment for them, this doesnot undermine the conclusion that his attempt to retainthem fails to manifest union antipathy.The only other piece of evidence resembling unionaversion by Respondent is Homing's statement to employeeFrederick, accompanying the latter's receipt of a bonus in1969, that "If the union had won [the recent election] wewould not be able to give you this bonus." Reasonablyconstrued, this statement correctly summarizes the law thatwhen a union represents a majority of employees in anappropriate unit an employer may not unilaterally grant abonus to employees without first negotiating thereon withthe union. I find it does not contain a threat of reprisals.Consequently, I conclude that this accurate restatement ofthe law, which the employer lawfully could utter withoutencountering liability under the Act, does not amount tounion antagonism. Cf.Wright Manufacturing Company,106NLRB 1234, 1235. In any event, even assumingsaid decla-ration by Horning may be found to represent antiunionfeelings, it is not the type usually associated with anemployer's campaign to defeat a union. Cf.CreditBureau,Inc.,189 NLRB No. 76, TXD. Further, its pronouncementin 1969 is too remote to require a finding that it continuedunabated to October 23, 1970, when the three employeeswere laid off.I recognize that an antiunion motive need not be the onlyreason behind a layoff and that if it is a substantial reason,notwithstanding that other, and lawful, reasons may exist,the layoff will nevertheless be found to transgress the Act.N.L.R.B. v. Lexington Chair Co.,361 F.2d 283,295 (C.A. 4).But I am unable to find, on the record unfolded before me,that the General Counsel has sustained the burden of prov-ing that antiunion sentiments entered into the decision tolayoff these three employees.4.Notwithstanding that I have found that the GeneralCounsel has not succeeded in establishing that the layoffswere inspired by discriminatory factors, I have neverthelessnot overlooked certain evidence often relied on by theBoard in concluding that in some instances a discharge ofan employee is unlawful. Thus the employees here involvedwere laidoff without prior warning, somewhat abruptly,and not long after they attended a union meeting. It hasbeen held that abruptness, manner, and timing of a dis-charge shed light upon whether a termination is for causeor whether the asserted cause is advanced as a pretext todisguiseunion hostility which prompted the dismissal.E. Anthony Sons, Inc. v. N.L.R.B.,163 F.2d 22, 26-27(C.A.D.C.);N.L.R.B. v. Montgomery Ward & Co., Inc. 242F.2d 497, 502 (C.A. 2), cert. denied 355 U.S. 829. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDApart from the fact that said cited cases stress that thesignificant ingredients there mentioned developed duringan active or vigorous union drive,they also accentuate thefact that they were attended by independent acts displayingunion animus or actually contravening Section 8(a)(1) of theAct. However,neither a strongly marked union organiza-tional campaign nor an open employer resistance or opposi-tion to unions are revealed by the record in the instant case.Hence I am convinced,and find,that the cases cited above,although pertinent, do not dictate a finding that the layoffsherein were unlawfully motivated. Nor do I draw such aninference of unlawful motivation,principally because I findthat the evidence in this case reveals a union campaign ofminimal activity and an employer not only singularly freeof open union antagonism but also one who did not resortto Section 8(a)(1) violations to combat the union's drive.Finally it is true,and I find,that the three employees laidoff were replaced by three others from another division.While this fact cannot be disregarded,it does not suffice, inmy opinion,to expose a discriminatory intent behind thelayoffs.This is because I accept Respondent's explanationthat the three replacements Were valuable and trained em-ployees from another division who were about to be laid offbut whom Respondent desired to retain in order not to losetheir services when needed again in their regular division.Accordingly,I shall recommend that the complaint in thiscase be dismissed.In view of this disposition of the case itbecomes unnecessary to determine whether Respondent'sdefense that the layoffs were dictated by economic consid-erations is meritorious.Hence I do not reach the questionof whether its defense is well taken.5.Finally,I find that the layoffs in controversy werepermanent and that the three employees affected therebyhad no reasonable prospect of being recalled within theforeseeable future.This findingisnot vitiated by the fact,which I find,that Respondent (a) informed said employees,in response to questions,that "there was always a chance"of their being recalled,and (b)that it sought,without suc-cess, to transfer them to another division.While said atti-tude by Respondent tends to suggest that it would reemploythese three if occasion arose,it does not indicate that theywere being retained as employees.It follows,and I find, thatthe evidence points to the conclusion that the layoffs werepermanent.Upon the basis of the foregoing findings of fact and theentire record in this case,Imake the following:CONCLUSIONS OF LAW1.Local 614 isa labor organization within the meaningof Section2(5) of the Act.2. Respondent is an employerwithin themeaning of Sec-tion 2(2), and is engaged in commerce as defined in Section2(6) and(7), of the Act.3.Respondent has not committedany of theunfair laborpractices alleged in the complaint.Upon the foregoing findings of fact and conclusions oflaw, and the entire record in this case,and pursuant toSection 10(c) of the Act,I hereby issue the following recom-mended:2ORDERIt is orderedthat the complaint be, and it hereby is,dismissed in its entirety.REPORT ON CHALLENGED BALLOTSAs set forth above, the Regional Director's Notice ofHearing on Challenged Ballots provides, among otherthings, that the Trial Examiner shall determine the issue ofthe eligibility of Gary Frederick, Henry Kolasinski, Jr., andDennis Parrot to vote in the election held on January 4,1971, in Case 7-RC-10272.On the basis of the findings heretofore made in this con-solidated case, and the entire record, I find that Gary Fred-erick,Henry Kolasinski, Jr., and Dennis Parrot werelawfully laid off on October 23, 1970, and that thereafter noreasonable expectancy existed that they would be recalledor reemployed by Respondent. Accordingly, I recommendthat the challenges to their eligibility to vote in the electionbe sustained and that their ballots should not be counted inascertaining the result of the election.2 In the eventno exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings,conclusions,recommendations,and recommended Order herein shall, as providedin Sec. 102.48 of saidRules and Regulations, be adopted by the Board and becomeits findings,conclusions, and Order, and all objections thereto shall be deemed waivedfor allpurposesTRIAL EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Trial Examiner: This case was orig-inally tried before me on March 3 and 4, 1971. Thereafter,upon conflicting evidence and conflicting inferences, Ifound for the Respondent as a fact, drawing suchinferencesas were favorable to Respondent. While f recognized thatthe evidence and inferences were sufficient to warrant afinding for either party, analysis of the record convincedme, and I found, that Respondent should prevail. In addi-tion, I excluded certain evidence offered by Respondentjustifying its layoff of three employees on the ground thatsaid employees were not notified of the facts underlyingsuch justification at their respective terminations.Upon exceptions submitted by the General Counsel theBoard stated, contrary to my conclusion, that the evidencewarranted a finding for either party, that "the Trial Examin-er found that the evidence was insufficient to establish dis-criminatorymotivation" and, consequently, "the TrialExaminer committed error" thereby. The Board also ruled,upon the Respondent's exceptions, that excluding theRespondent's foregoing evidence also constituted error. Ac-cordingly, a new trial was ordered limited to "receiving theexcluded evidence and all other evidence that is relevantthereafter."Pursuant to such remand a further hearing was held be-fore me on September 23, 1971. Such hearing was conduct-ed after due notice thereof was served on the parties. TheGeneral Counsel and the Respondent were represented atand participated in the trial, and had full opportunity toadduce evidence, examine andcross-examinewitnesses, filebriefs, and present oral argument. At the close of the trialthe General Counsel argued orally. A brief has been re-ceived from the Respondent.Upon the entire record in this consolidatedcase, includ-ing the record in the first trial, and from my observation ofthe witnesses, I make the following: HEATH INTERNATIONAL, INC.327FINDINGS OF FACTAt the outset,it is imperative to construe the ruling of theBoard that "the Trial Examiner found that the evidence wasinsufficient to establish discriminatory'motivation." It istrue that I found as a fact that the three layoffs were notprompted by discriminatory motives, but I did so upon anexamination of the entire record.However,it is desirable toemphasize that I was aware that a finding was permissiblefor either party, as a matter of fact, and that I was persuad-ed, as a matter of fact, that Respondent was entitled to afinding in its favor. At no time did I rule that the record,as a matter of law,demonstrated that the General Counselhad failed to establisha prima faciecase.Since I found as a fact that Respondent had effectivelyovercome the General Counsel'sprima faciecase, theBoard's reversal of this finding in favor of Respondent mustbe construed to mean that the General Counsel should haveprevailed at the original trial unless Respondent's defensesrequired a contraryresult. It follows that I must now, bydirection of the Board, find for the General Counsel unlessthe additional evidence adduced by the Respondent at theremanded hearing is sufficient to call for acontraryresult.Accordingly, I proceed to examine Respondent's additionalevidence.The issue is whether Respondent has presented defenseswhich overcome the Board s ruling that otherwise the Gen-eral Counsel must prevail.ITHE RESPONDENTS ADDITIONAL EVIDENCE INTRODUCEDAT THE SECOND TRIALGary Priestap,Respondent's director of finance,testifiedin substance as follows:Respondent'sbusiness decreased(inpart demonstratedby documents introduced in evidence through him), thusnecessitating layoffs.These documents are Respondent'sExhibits 6, 7, 8, 9,and 10.In fact,the bank loan to Respon-dent compelled such layoffs.See Respondent'sExhibit 7.(However,this evidence is cumulative, as I had alreadyreceived,in my initial Decision,evidence that the layoffs inquestion were dictated by economic considerations.) In ad-dition,Respondent resorted to other cost reducing devices,such as(a) eliminating the 1970 Christmas party for employ-ees at a saving of $6,000, (b) laying off other employees thanthe three involved in this proceeding, and (c)skipping thepayment of a bonus to employees in March 1971, all be-cause of economic necessity.Herbert Horning,Respondent's operations manager, alsotestified.A summary of his testimony ensues.It was decidedto lay off three employees in the parts department,which ispart of the recreational sales division,because improve-ments accomplished in the method of processing ordersmade it possible to fill them faster.Another reason forcutting down the number of such employees is that prebill-ing procedures rendered less employee help necessary tohandle sales of parts.Yet although.such sales increasedsince August 1970, less employees were needed.Still another reason for reducing this employee force is"we had too many men in the parts department,and theparts department was running inefficiently."In fact sincectober 1970, i.e., since the layoffs in question, the partsdepartment has been operating more efficiently.Since moreoutput per man resulted,fewer personnel were needed. SeeRespondent'sExhibit 11. Finally,in selecting whom to layoff Homing picked the least skilled persons in the "leastskilled department"which he supervised,and that the threewhom he let go could be described as such.Other factors also entered into the decision as to whomto lay off when a reduction in force became necessary. Oneof these is tardiness (See Resp. Exh. 12) and another isattendance (See Resp. Exh. 13). In these respects other em-ployees had better records. Still another is Kolasinski, Par-rot,and Frederick were observed by Horning "standingaround themost,doing the least " Finally Homing charac-terized these three employees as "the least valuable of ouremployees" in the department.Still another witness for Respondent is Donald Koehn,the foreman and supervisor of its parts department, whotestified substantially as follows:Koehn observed both Frederick and Kolasinski whilethey worked. In Koehn's opinion, these two employees "didnot compare to the other employees." Amplifying this,Koehn described them as "standing around more [than theother employees] and ... throwing things [suchas] ... smallparts. Screws and nuts. That sort of thing ... paper bags."In addition, these two employees picked, i.e., filled, lessorders of customers than others in the department.A week or two before these two employees were laid offKoehn recommended to Jim Micoff, Respondent's partsmana^er, that they be terminated when he, Koehn, foundthem 'just standing there" at a time when a great numberof orders had to be picked. Micoff answered that he wouldcheck into it. However, Koehn on cross-examination alsoadmitted that, "in a certain way," he told these two that theypicked more than "the other people, and their efficiency wasthe highest." Nevertheless, Koehn insisted that he com-plimented all employees and omitted none from his praise.Finally, Koehn testified that he "often" apprised these twoemployees that their work habits were unsatisfactory.According to Henry Scheible, Respondent's shipping andreceiving foreman, a conspectus of whose testimony fol-lows, Parrott's work performance was "primarily underaverage" and unacceptable. Thus Scheible "would have toremind him on occasion that he would have to go back towork or would have to continue work and stop talking withthe other people in the departments." In addition Scheiblehad to remind Parrott about coming to work on time "or atleast callingin when he wasn't going to be in."Further, Parrott's job in part required him to weigh andship packages, according to Scheible. Yet "on several occa-sions'Respondent "received [Parrott's] cartons back fromUnited Parcel, which were overweight." Finally, Scheibletestified that he notified Parrott that "constant tardiness,constant being late would reflect on the Company's posi-tion."Respondent's final witness, James Micoff, its parts man-ager, testified that in the latter part of 1969 he suspendedKolasinski "for stealing merchandise from the Company."However, a week or two later Micoff reinstated Kolasinski.Micoff also testified that about September 1970 the policeonce informed him "in regards to an indecent exposuresituation" attributed to Parrott. In this connection, the po-lice advised Micoff that if Respondent retained Parrott initsemplo this would create a favorable position with[Parrott's] parole officer when it came u for teal." Accord-ingly, Respondent "continued to keep Parrott] in our em-ploy," althoughMicoff did discuss this incident withParrott.IIGENERAL COUNSEL'S REBUTTAL EVIDENCE INTRODUCEDAT THE SECOND TRIALHenry Kolasinski, Jr., one of the three employees allegedto have been discriminatorily laid off, in substance testifiedas follows: In the first place, Kolasinski was "late to work" 328DECISIONSOF NATIONALLABOR RELATIONS BOARDand absentbut 2 or 3 days "during thelast year of [his]tenure...atHeath International.In the second place,Kolasinski was "never warned that[he] would belaid off,suspended,or discharged while employed by Respondent."However,on cross-examination,he admitted that for a peri-od of 2 or 3days in the summer of 1969 he was"suspended... for stealingfrom the Company."Dennis Parrott,another of the three alleged discrimina-tees,also testified.A brief analysis of his testimony follows:Admitting that he was arrested for indecent exposure inJune,1970, he explained that this resulted when,while driv-ing in Romeo,Michigan,he sto ped by the roadside torespond to a demand of nature. " Somebodygot [his] licensenumber,"but Parrott did not deliberately expose himself;and, further,he believed that no one was in the immediatevicinity on that occasion.Although thenext morning hediscussed this incident with his supervisor,Parrott was notfired,suspended,or laid off for such conduct.Continuing,Parrott asserted that at no time while em-ployed byRespondent was he warned that either his workor attendance habits exposed him to the risk of being laidoff, suspended,or discharged.Further,he insistedthat dur-ing his last year of employment by Respondent he was latefor work and also absent no more than six or seven times.However,he was never disciplined therefor,and only oncedid he fail to "report to management"that he would beabsent ortardy.On this occasion he went to court and hadto leave at 7 a.m. Finally,he stated that he"stood aroundand did nothing during working hours...not any more thananybody else"in his department.The thirdof the three alleged discriminatees is GaryFrederick.A summary ofhis testimony follows:Frederickinsists that at no time was he ever warned that his workhabits or attendance record would cause him to be laid off,terminated,or suspended.Rather,his supervisor and fore-man, Koehn,on two or three occasions,the last of whichtook place about a week before Frederick was laid off, toldFrederick that the latter was "doing a good job ... wasahead of the other pickers,"and "not to get a big head.and just to keep it up." In addition, Frederick admitshe reported late to workprobably five times and was absentabout four or five times.}Iowever, on all of these occasionshe was excused by management.IIICONCLUDING FINDINGS AND DISCUSSIONAs noted above,when evidence at a trial is such that ajury may findfor either the plaintiff or defendant,the courtshould submit the case tothe jury withappropriate instruc-tions.One of said instructions is that thejury may find foreither party.And if the jury findsforte defendant, anappellate court will not upset such finding(assuming properinstructionsto the juryby the teal court) simply because thejury- was warranted in finding for theplaintiff.These same principlesapply,to nonjurycases where thetrier of facts(whether a judge or a Trial Examiner)iswar-ranted,on conflicting evidence,in finding for either party.In such instances the appellatebody (whether a court or theBoard)should not reverse a findingfor one partybecausethe evidence warranted a findingfor the other party.But in the instant case the Board ruled that, in its udgg-ment,on conflicting evidence at the first hearing,I shouldhave foundfor the GeneralCounsel unless certain defenseswere established.The case was remandedtome by theBoard to receive evidence relating to,and to consider andappraise,said defenses.Iam of the opinion,and find, thatRespondent has failed to establish that its additional evi-dence, adduced at the second hearing, constitutes a defenseto the finding ordered heretofore by the Board in favor ofthe General Counsel. Accordingly, I find that the dischargesof the three employees herein involved were discriminatoryand therefore violated Section 8(a)(3) and (1) of the Act.This ultimate finding is based on the entire record in thiscase, consisting of the record in the prior as well as theinstant hearing, and the Board's rulings in its order re-opening and remanding, and the following subsidiary find-ings which I hereby find as facts.A. Findings Common to All DiscriminateesAs recited above, Respondent's business decreased, thusdictating a reduction in force. Also, other expense-savingpractices were adopted, as narrated by Gary Priestap. WhileI credit this evidence, I find that it is cumulative, as it merelyfortifies or amplifies evidence received by me at the firsttrial. But I find that the three were discriminatorily selectedto be laid off because of their union activity. Similarly, I findthat Horning's testimony as to economic justification is in-sufficient to overcome the Board's prior ruling that the lay-offswere prompted by discriminatory motives. This isbecause I am convinced, and find, that the three employeeslaid off were chosen for such termination because of theirunion activity.Horning and others also testified as to the individualfaults of the three which also contributed to the decision tolay them off. These faults are discussed below in connectionwith evidence peculiar to each of three employees.B. The Termination of Gary FrederickAccording to Hornm , some ingredients leading toFrederick's layoff were (1) Frederick's tardiness and ab-sences, and (2) along with Kolasinski and Parrot, Frederick"stood around the most, doing the least." And Koehn, theforeman, contended that Frederick "did not compare to theother employees," (3) "stood around" more than the otheremployees, and (4) threw "small things" around.While I credit the foregoing testimony on behalf of Re-spondent, to the extent that it describes Frederick's quali-ties, I nevertheless find that these faults were reanimated aspretexts and that they were not the real reasons behindFrederick's layoff. This finding is based on the entire recordand the following facts, which I hereby find. In so finding,Icredit Gary's testimony thereon.1.At no time was Frederick ever reprimanded, warned,or put on notice that his work habits or attendance recordexposed him to the risk of being disciplined therefor or ofbeing laid off, discharged, or suspended. Failure to warn hasprobative value on the question of whether the conduct inquestion truly entered into the decision to terminate anemployee.Talon, Inc.,170 NLRB 355, fn.1.;Dunclick, Inc.,159 NLRB 10, 11, fn. 1. Courts have sustained this principle.E. Anthony & Sons, Inc. v. N.L.R.B.,163 F.2d 22, 26-27(C.A.D.C.);N.L.R.B. V. Melrose Co.,351 F.2d 693, 699(C.A. 8)2.Since such conduct occurred over an appreciablelength of time prior to Frederick's layoff, I find that Re-spndent overlooked or condoned it. Hence I find thatFrederick's deportment and work habits were revived aspretexts and did not, in themselves, contribute to his termi-nation. Therefore, I find that such condonation prevailedeven though Koehn recommended that Frederick be dis- HEATH INTERNATIONAL, INC.329charged. This is because the failure to discharge under thecircumstances constitutes condonation,and I so find.3.Further, I find, crediting Frederick, that he was ex-cused by management on those occasions when he wasabsent or came in lateto work. Patently layingoff an em-ployee for such absences or tardiness after he had beenexcused therefor indicates that they were not the real rea-sons activating his termination,and I so find.4.Finally, I find, crediting Frederick, that Koehn, hisforeman,praised the former s work performance shortlybefore laying off Frederick. While this does not necessarilyclash with Koehn's appraisal, which I credit, that Frederickhad bad work habits, it does demonstrate that Koehn didnot regard such work habits as serious enough to causeFrederick to be laid off.that such deficiencies in Parrott's performance are pretextsand are not the true reason for his layoff.Finally Micoff testified credibly that Parrott was prose-cuted for a crime and at the request of the police Micoff didnot suspend, layoff, or discharge Parrott. But I expresslyfind that the police did not exercise coercion, duress, orundue influence against Micoff to convince him to retainParrott in Respondent's employ. Accordingly, I find thatParrott was not laid off for this incident, that it is not theactual reason behind his layoff, and that it is being ad-vanced as a pretext. Hence I find that it does not amountto a defense in this proceeding.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEC. The Terminationof HenryKolasinskiHorning,whom I credit,described Kolasinski as (1) oneof those`standing around the most,doing the least," and(2)being tardy and absent.And Kolasinski's foreman,Koehn,evaluated the former as (1) "not comparing to otheremployees," (2) throwing things around,and (3)standingaround more than the other employees.In fact Koehn rec-ommended that Kolasinski be discharged for such short-comings.Butnothingwasdoneaboutsuchrecommendation.In addition, Micoff suspended Kolasinskifor stealing merchandise from the Respondent.Neverthe-lessKolasinski was reinstated shortly thereafter.The foregoing testimony of Horning,Micoff,and Koehnis credited.But I find that these derlictions of Kolasinskiwere condoned or overlooked,so that I further find thatnone of them proximately caused his being laidoff.Al-though purloining of company property is reprehensibleand manifestly provides a solid ground for dismissing Kola-sinski,I find that his said behavior was condoned when hewas permitted to return to work following such action on hispart. Thus I find that,as in the case of his other faults,Kolasinski's theft was not a substantial or motivating causefor his termination.Then,again,Ifind,creditingKolasinski,that he wasnever warned or notified that his foregoing deficiencieswould result in disciplinary action being taken against him.This failure to warn persuades me, and,I find,that hisforegoing failings were not the true reason for Kolasinski'stermination.D. The Termination of Dennis ParrottRespondent's operations manager,Herbert Horning, in-sisted that Parrott's tardiness,absences,and standingaround"doing the least" in part caused the latter to beunsatisfactory.Additionally,Parrott's foreman,HenryScheible, testified to the same effect and also that Parrott sperformance was "primarily under average."However, Ifind that these defections, although they occurred, werecondoned or overlooked because they were engaged in fora considerable period of time without disciplinary actionbeing taken. Hence I find that these reasons are pretexts anddo not reflect the true reason behind Parrott's layoff.But Scheible also testified credibly that he called toParrott's attention that "constant tardiness, constant beinglate would reflect on the Company's position." This, I find,does not amount to a warning that Parrott risked beingterminated or suspended by his absences and tardiness. Noother evidenceisdiscerniblein the record which may bereasonably construed as such a warning. Accordingly, I findthat the failure to warn, under the circumstances, denotesThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I of my original decision, have a close,intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V THE REMEDYAs Respondent has been found to have engaged in unfairlabor practices, I shall recommend that it -be ordered tocease and desist therefrom and that it take specific action,as set forth below, designed to effectuate the policies of theAct.In view of the finding that Respondent unlawfully dis-charged Frederick, Kolasinski, and Parrott, it will be recom-mended that Respondent be ordered to offer eachimmediate and full reinstatement to his former position or,if such is not available, one which is substantially equivalentthereto, without prejudice to the seniority and other rightsand privileges of each. It will be further recommended thateach be made whole for any loss of earnings suffered byreason of his termination.In making Frederick, Kolasinski, and Parrott whole Re-spondent shall pay to each a sum of money equal to thatwhich each would have earned as wages from the date hewas terminated to the date of reinstatement or a properoffer of reinstatement, as the case may be, less his net earn-ings, during such period. Such backpay, if any, is to becomputed on a quarterly basis in the manner established byF.W.Woolworth Company,90 NLRB 289, with interestthereon at 6 percent calculated according to the formula setforth inIsis Plumbing & Heating Co.,139 NLRB 716. It willalso be recommended that Respondent preserve and makeavailable to the Board or its agents, upon reasonable re-quest, all pertinent records and data necessary to aid inanalyzing and determining whatever backpay may be due.Finally, it will be recommended that Respondent post ap-propriate notices.The discriminatory terminations go "to the very heart ofthe Act."N.L.R.B. v. Entwistle M g. Co.120 F.2d 532, 536(C.A. 4). Accordingly, the Board s order should be broadenough to prevent further infraction of the Act in any man-ner; and I shall so recommend. Cf.R & R Screen Engraving,Inc.,151 NLRB 1579, 1587.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:ADDITIONAL CONCLUSIONS OF LAW1.By discriminating in regard to the tenure of employ- 330DECISIONSOF NATIONALLABOR RELATIONS BOARDment of Gary Frederick, Henry Kolasinski, Jr., and DennisParrott, thereby discouraging membership in Local 614, alabor organization,Respondent has en aged in unfair laborpractices condemned by Section 8(a)(3 and (1) of the Act.2.The foregoing unfair labor practices affect commercewithin the purview of Section 2(6) and (7) of the Act.Upon the foregoing finding of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the following recom-mended: IORDERRespondent,its officers,agents,shall:1.Cease and desist from:successors,and assigns,(a)Discouraging membership in Local 614, or any otherlabor organization, by laying off employees or otherwisediscriminating in any manner in respect to their tenure ofemployment or any term or condition of employment.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedto them by Section 7 of the Act.2. Take the following affirmative action designed to effec-tuate the policies of the Act:(a)Offer Gary Frederick, Henry Kolasinski, Jr., andDennis Parrott each immediate and full reinstatement to hisformer job or, if that job no longer exists, to a substantiallyequivalent one, without prejudice to the seniority and otherrights and privileges previously enjoyed by each, and makeSupplemental Decision in this consolidated case, and theentire record, I find that Gary Frederick, Henry Kolasinski,Jr., and Dennis Parrott were unlawfully laid off on October23, 1970, and that they remained eligible to vote in theensuing election. Accordingly, I recommend that the chal-lenges to their eligibility to vote in the election should beoverruled and that their ballots should be counted in ascer-taining the result of the election.and Order,and allobjectionsthereto shall be deemedwaived for all pur-poses2 In the event the Board'sorderis enforcedby a Judgment of a UnitedStates Courtof Appeals, the wordsin the notice reading"Posted by Orderof the National LaborRelations Board"shall be changedto read "PostedPursuantto a Judgment of theUnited StatesCourt of Appeals Enforcing anOrder of theNational LaborRelations Board "3 In the eventthat thisrecommendedOrder is adopted by the Board afterexceptions have beenfiled, this provision shall be modified to read- "Notifythe RegionalDirectorfor Region7, in writing,within20 days from the dateof thisOrder, whatsteps the Respondenthas taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmenteach whole for any loss of pay he may have suffered byWe hereby notify our employees that:reason of Respondent's discrimination against him, withWE WILL NOT discourage membership in Local 614,interest at the rate of 6 percent, as provided in the sectionabove entitled "The Remedy."(b)Notify immediately said Frederick, Kolasinski, andParrott, if presently serving in the Armed Forces of theUnited States, each of his right to reinstatement, upon appli-cation after discharge from the Armed Forces in accord-ance with the Selective Service Act and the UniversalMilitary Training and Service Act, as amended.(c) Preserve and, upon reasonable request, make availableto the Board or itsagents, for examination and copying, allpayroll records and reports, and all other records necessaryto ascertain the amount, if any, of backpay due under theterms of this recommended Order.(d) Post at its plant at Richmond, Michigan, copies of thenoticed marked "Appendix."2 Copies of said notice, to befurnished by the Regional Director for Region 7, after beingsigned by a duly authorized representative of Respondent,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily displayed. Reasonable stepsshall be taken to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 7, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.3Supplemental Report on ChallengedBallotsThe original Report on ChallengedBallots ishereby re-voked. Substituted therefor is the following:On the basis of the findings made in the Trial Examiner'sIn the event no exceptionsare filed as provided by Sec 102 46 of theRules and Regulations,the findings,conclusions,recommendations, andrecommended Order herein shall, asprovidedin Sec. 102 48 of the Rules andRegulations,be adoptedby theBoard and become its findings, conclusions,International Brotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America, or any otherlabor organization, by laying off employees or other-wise discriminating in any manner in respect to theirtenure of employment or any term or condition of em-plent.Z WILL NOT in any other manner interfere with, re-strain,or coerce employees in the exercise of rightsguaranteed to them by Section 7 of the National LaborRelations Act.WE WILL offer Gary Frederick, Henry Kolasinski, Jr.,and Dennis Parrott, each immediate and full rein-statement to his former position or, if such position nolonger exists, to a substantially equivalent one, withoutprejudice to the seniority and other rights and privi-Ileges enjoyed by each, and make each whole for anyloss of pay he may have suffered by reason of his layoff,with interest thereon at the rate of 6 percent.WE WILL notify said Gary Frederick, Henry Kolasin-ski, Jr., and Dennis Parrott, if presently serving in theArmed Forces of the United States, of his right toreinstatement upon application in accordance with theSelective Service Act and the Military Training andService Act of 1948, as amended, after discharge fromthe Armed Forces.All our employeesare free to become,remain,or refuseto become or remain members ofsaid Local 614, or anyother labororganization.HEATH INTERNATIONAL, INC(Employer)DatedBy(Representative)(Title) HEATH INTERNATIONAL, INC.331This is an official notice and must not be defaced byAny questions concerning this notice or compliance withanyone.itsprovisions may be directed to the Board's Office, 500This notice must remain posted for 60 consecutive daysBook Building, 1249 Washington Boulevard, Detroit, Mich-from the date of posting and must not be altered,defaced,igan 48226, Telephone 313-226-3200.or covered by any other material.